Citation Nr: 1002298	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-35 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status-post right 
shoulder acromioplasty with scarring, currently rated 10 
percent disabling.

2.  Entitlement to an increased rating for status-post left 
shoulder subacromion decompression, currently rated 10 
percent disabling.

3.  Entitlement to a compensable rating for status-post 
debridement and osteophyte excision of the right elbow.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of left leg contusion.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2006, a statement of the case 
was issued in November 2006, and a substantive appeal was 
received in November 2006.  In his notice of disagreement, 
the Veteran requested a Board hearing; however, withdrew such 
request in November 2006.


FINDINGS OF FACT

1.  The Veteran failed to report, without good cause, for VA 
examinations scheduled in July 2008, pertaining to his claim 
for increased ratings for service-connected right shoulder 
disability, left shoulder disability, and right elbow 
disability.

2.  In a January 2003 rating decision, the RO denied 
entitlement to service connection for low back disability, 
residuals of left leg contusion, and right knee disability; 
the Veteran did not file a notice of disagreement.

3.  In June 2005, the Veteran filed a request to reopen his 
claims of service connection for low back disability, 
residuals of left leg contusion, and right knee disability.

4.  Additional evidence received since the RO's January 2003 
decision which denied entitlement to service connection for 
low back disability and residuals of left leg contusion is 
new to the record, but does not relate to unestablished facts 
necessary to substantiate the merits of the claims, and does 
not raise a reasonable possibility of substantiating the 
claims.  

5.  Additional evidence received since the RO's January 2003 
decision which denied entitlement to service connection for 
right knee disability is new to the record, relates to 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.  

6.  Right knee disability was not manifested during service 
and is not otherwise related to the Veteran's active service.

7.  Left knee disability is not currently shown.

8.  Sleep apnea was not manifested during service and is not 
otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for status-post right shoulder 
acromioplasty with scarring are not met as a matter of law.  
38 C.F.R. § 3.655(b) (2009).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for status-post left shoulder 
subacromion decompression are not met as a matter of law.  38 
C.F.R. § 3.655(b) (2009).

3.  The criteria for entitlement to a compensable disability 
rating for status-post debridement and osteophyte excision of 
the right elbow are not met as a matter of law.  38 C.F.R. 
§ 3.655(b) (2009).

4.  The January 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

5.  New and material evidence has not been received since the 
RO's January 2003 denial of service connection for low back 
disability and residuals of left leg contusion, and the 
claims of service connection for low back disability and 
residuals of left leg contusion are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

6.  New and material evidence has been received since the 
RO's January 2003 rating decision which denied service 
connection for right knee disability, and the claim of 
service connection for right knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

7.  Right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

8.  Left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

9.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claims

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause, the 
reopened claim for which there is a previous disallowance 
shall be denied without review of the evidence of record.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the 
Court stated that in the normal course of events it was the 
burden of the veteran to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  Id. 
The Court has also held that the "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The language of 38 C.F.R. § 3.655 leaves no authority for the 
RO or the Board to review the issues on appeal on the basis 
of the evidence already of record where the claimant does not 
show "good cause" for failure to report for the scheduled 
examination.  Rather, the regulation compels the RO and the 
Board to deny the claim strictly on the basis of the failure 
to report for a scheduled examination without good cause.

A January 2003 rating decision granted service connection for 
right shoulder disability, left shoulder disability, and 
right elbow disability, effective December 1, 2002.  In July 
2003, the Veteran filed an increased rating claim, which was 
adjudicated in a March 2004 rating decision.  

In June 2005, the Veteran submitted an inquiry as to the 
status of his claim which was submitted on March 15, 2004.  
The evidence of record does not contain a formal or informal 
claim for benefits received by VA on such date, thus the RO 
viewed such June 2005 submission as an informal claim for 
increased ratings.  Thereafter, a 'Contact Brief' with the 
Disabled American Veterans dated by the Veteran on March 10, 
2004 (but not received by VA until August 2005), reflects an 
intent to claim increased ratings pertaining to the shoulders 
and right elbow.  In a separate June 2005 submission, the 
Veteran requested that his claims folder be transferred to 
the St. Petersburg RO, and he provided a current Florida home 
address.

In September 2005, correspondence from the RO was issued to 
the Veteran which acknowledged the increased rating claims, 
and stated that a VA examination would be scheduled to assess 
the severity of his service-connected disabilities, and he 
was notified of the consequences of failing to report for a 
VA examination.  The Veteran was scheduled to attend a VA 
examination (joints, respiratory) on January 5, 2006, to 
assess the severity of his service-connected disabilities; 
however, he failed to appear.  A Report of Contact from the 
VA Medical Center (VAMC) reflects that the Veteran's spouse 
called on January 12, 2006, stating that the Veteran was a 
civilian working in Iraq and would be on leave for 2 weeks 
beginning March 16, 2006.  In a January 24, 2006 rating 
decision, the RO denied entitlement to increased ratings.  In 
April 2006, the Veteran filed a notice of disagreement, 
stating that he was unable to attend the January 2006 VA 
examination due to his employment in Iraq, stating that his 
contract in Iraq was to end in December 2006.  He requested 
that the VA examination be rescheduled and that he be 
scheduled to attend a Board hearing once he returned 
stateside.  On November 7, 2006, a statement of the case was 
issued.  On November 8, 2006, a VA Report of Contact with the 
Veteran reflects that he desired to withdraw his hearing 
request, and requested that the VA examination be 
rescheduled.  On the same date, the Veteran's representative 
filed a substantive appeal on the Veteran's behalf.  

In May 2008, RO correspondence was issued to the Veteran at 
his last address of record, and such correspondence was not 
returned as undeliverable.  A July 11, 2008 VA Report of 
Contact reflects that several phone numbers were used in 
attempt to contact the Veteran without success.  The RO 
scheduled the Veteran for a VA examination on July 19, 2008, 
and the Veteran failed to appear.  There is no copy of any 
actual notice sent to the Veteran regarding the scheduling of 
the VA examination.  Nonetheless, there is no indication from 
the record that such a notice was not sent to the Veteran.  
In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  On July 
19, 2008, the RO issued correspondence and a supplemental 
statement of the case to the Veteran at his last address of 
record.  Such correspondence stated that attempts to contact 
the Veteran via telephone and at his last known address were 
unsuccessful, and he was requested to contact VA.  The 
Veteran was specifically notified of the provisions of 
§ 3.655, and the consequences of failing to attend the 
scheduled VA examinations.  In August 2008, the Veteran's 
representative submitted an informal hearing presentation (in 
lieu of a VA Form 646) and stated that "the Veteran is 
unable to avail himself for a current VA examination," 
however, did not provide further explanation.  In August 
2008, the Veteran was notified at his last current address 
that his appeal had been certified to the Board.  In December 
2009, the Veteran's representative submitted an Appellant's 
Brief in support of the appeal.  

As detailed, VA has made multiple attempts to contact the 
Veteran at his last known address of record (see 38 C.F.R. 
§ 3.1(q)), and has attempted to contact him via telephone.  
The correspondence issued to the Veteran has not been 
returned as undeliverable.  The last written communication 
from the Veteran was the notice of disagreement received in 
April 2006, and the last verbal communication from the 
Veteran was the telephone contact in November 2006 in which 
he withdrew his hearing request and requested that his VA 
examination be rescheduled.  The Veteran was scheduled to 
attend a VA examination in July 2008, in reliance on the 
Veteran's statements that his contract ended in Iraq in 
December 2006.  To date, neither the Veteran nor his 
representative has provided evidence of good cause as to the 
Veteran's failure to report.  

The Board acknowledges the RO's good faith efforts to 
schedule the Veteran for examinations, and the efforts taken 
to accommodate the Veteran's overseas employment.  The 
Veteran has not provided a good cause for his failure to 
report to the scheduled July 2008 VA examinations, and, 
again, has not had contact with VA since November 2006.  
Therefore, the Board finds that additional efforts to 
schedule examinations would be futile.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, the inability to contact the 
Veteran via telephone, and the lack of explanation regarding 
his failure to report to the scheduled July 2008 VA 
examinations, the Board finds that he did not show good 
cause.  See 38 C.F.R. § 3.655.  Therefore, the increased 
rating claims must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) and the new duty to assist 
regulations, no undue prejudice to the Veteran is evident by 
a disposition by the Board herein, as the amended provisions 
of the Act specifically provide that VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the increased rating claims.  See 38 U.S.C.A. § 5103A(2); see 
also 38 C.F.R. §§ 3.159, 3.326.  For the reasons set forth 
above, the Board has found that the Veteran's increased 
rating claims lack legal merit under the law and therefore, 
there is no reasonable possibility that further assistance or 
development of the claim at the RO-level will result in a 
grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (Strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the Veteran is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Because the Veteran's failure to report for the VA 
examinations scheduled in July 2008 is without good cause, 
the Veteran's claims for increased ratings for right shoulder 
disability, left shoulder disability, and right elbow 
disability are denied.  38 C.F.R. § 3.655.

II.  VCAA

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in September 2005 pertaining to the 
residuals of left leg contusion, right knee disability, and 
left knee disability issues, and in November 2005 pertaining 
to the sleep apnea and low back disability issues.  The 
letters predated the January 2006 rating decision.  See id.  
The VCAA letters notified the Veteran of what information and 
evidence is needed to substantiate his claims to reopen and 
the underlying claims of service connection, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); 
see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

In May 2006, the Veteran received notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  With 
regard to his claims to reopen and claims of service 
connection, as the Board concludes below that the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service VA, 
Federal, and private medical records.  There is no indication 
of relevant, outstanding records which would support the 
Veteran's service connection claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed below, as 
the evidence does not establish competent evidence that the 
Veteran's claimed disabilities were incurred in or due to 
service, it is not necessary to obtain a VA medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, the 
statutory duty to assist the Veteran does not arise if the 
Veteran has not presented new and material evidence to reopen 
his claims.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
new and material and service connection issues on appeal.

III.  New and Material Evidence

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that 
an entirely new claim was received, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has 
had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claims of service 
connection for low back disability, right knee disability, 
and residuals of left leg contusion, was received in June 
2005, and the regulation applicable to his appeal defines new 
and material evidence as existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2009).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In December 2002, the Veteran filed a claim of service 
connection for low back pain, right knee disability, and 
residuals of left leg contusion, which were denied in a 
January 2003 rating decision on the basis of no disabilities 
shown.  At the time of such decision, service treatment 
records were on file which reflected complaints of right knee 
and back pain in November 1986, with no chronic diagnoses 
rendered.  Service treatment records reflect that he sought 
treatment for a leg injury on an obstacle course in May 2000.  
A July 2000 entry from a physician's assistant reflects the 
Veteran's comments that he had completely recovered from the 
injury.  His May 2002 separation examination reflects that 
his 'spine, other musculoskeletal' and 'lower extremities' 
were clinically evaluated as normal.  Also of record was a 
July 2002 VA examination report which reflected complaints of 
low back pain since March 1984, a reported left leg contusion 
in June 1990, and an August 1983 date of onset of right knee 
condition which he injured playing sports.  Physical 
examination of the lumbar spine, right knee, and right leg 
was normal, and x-rays were normal.  The examiner stated that 
there was no pathology to render a diagnosis with regard to 
the low back and right knee, and diagnosed 12 year status 
post contusion to left leg and opined that there was no 
effect on the Veteran's occupation or daily activities.  The 
Veteran did not file a notice of disagreement with regard to 
the denial of service connection for low back pain, right 
knee disability, and residuals of left leg contusion, thus 
the January 2003 RO decision is final with regard to these 
issues.  38 U.S.C.A. § 7105.  

Low back disability

In support of his claim to reopen, medical records from Winn 
Army Community Hospital, Patrick Air Force Base, and other 
private medical providers have been associated with the 
claims folder; however, such records do not contain any 
complaints or findings related to a chronic low back 
disability.  What is necessary to reopen the Veteran's claim 
of service connection for low back disability is medical 
evidence of a current disability and/or medical evidence 
suggesting a link between the claimed disability and the 
Veteran's service or a service-connected disability.  Should 
the Veteran obtain such medical evidence in the future, he 
may submit such evidence and request that his claim be 
reopened.  

The Board acknowledges that lay statements submitted by 
family members and friends; however, lay assertions regarding 
medical diagnoses and medical causation cannot suffice to 
reopen a claim under 38 U.S.C. § 5108.  See generally Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as a predicate to reopen a veteran's 
claim).

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen entitlement to service connection 
for low back disability is not new and material, and does not 
serve to reopen the claim of service connection.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).  Because the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Residuals of left leg contusion

In support of his claim to reopen, medical records from Winn 
Army Community Hospital, Patrick Air Force Base, and other 
private medical providers have been associated with the 
claims folder.  The medical records reflect complaints of 
left leg pain in May 2003.  An x-ray examination was negative 
and the assessment was left leg pain.  Such records, however, 
do not contain any complaints or findings related to a 
chronic left leg disability due to residuals of contusion.  
The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  What 
is necessary to reopen the Veteran's claim of service 
connection for residuals of left leg contusion is medical 
evidence of a current disability and/or medical evidence 
suggesting a link between the claimed disability and the 
Veteran's service or a service-connected disability.  Should 
the Veteran obtain such medical evidence in the future, he 
may submit such evidence and request that his claim be 
reopened.  

The Board acknowledges that lay statements submitted by 
family members and friends; however, lay assertions regarding 
medical diagnoses and medical causation cannot suffice to 
reopen a claim under 38 U.S.C. § 5108.  See generally Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as a predicate to reopen a veteran's 
claim).

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen entitlement to service connection 
for residuals of left leg contusion is not new and material, 
and does not serve to reopen the claim of service connection.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, no further 
adjudication of the claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has 
not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Right knee disability

In support of his claim to reopen, medical records from Winn 
Army Community Hospital, Patrick Air Force Base, and other 
private medical providers have been associated with the 
claims folder.  The medical records reflect complaints of 
knee pain and treatment for such pain in March 2005 and 
thereafter, and a diagnosis of right knee strain.  As the new 
evidence pertains to an element - a current disability - 
which was not previously of record, such evidence relates to 
an unestablished fact necessary to substantiate the merits of 
the claim.  Thus, the claim of service connection for right 
knee disability is reopened.  38 U.S.C.A. § 5108.  

As detailed, the Board has determined that new and material 
evidence has been presented to reopen the claim of service 
connection for right knee disability.  While the RO initially 
determined in the January 2006 rating decision that new and 
material evidence had not been received to reopen the claim, 
in the November 2006 statement of the case, the RO determined 
that new and material evidence had been received and 
adjudicated the claim on a de novo basis with regard to the 
claim of service connection for right knee disability.  Thus, 
the RO considered the new medical evidence discussed 
hereinabove in adjudicating the Veteran's claim.  The Veteran 
has been given an opportunity to submit medical evidence, 
personal statements, and lay statements.  The September 2005 
VCAA letter included information concerning direct service 
connection as to the claimed issue.  

The Board finds that additional development is not warranted 
and adjudication in the first instance will not prejudice the 
Veteran's claims on appeal or his enjoyment of any statutory 
and regulatory procedural rights.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

IV.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  




Right knee

As detailed hereinabove, service treatment records reflect 
complaints of right knee pain in November 1986, with no 
chronic diagnosis rendered.  His May 2002 separation 
examination reflects that his 'lower extremities' were 
clinically evaluated as normal.  A July 2002 VA examination 
report reflects an August 1983 date of onset of right knee 
condition which he injured playing sports.  Physical 
examination of the right knee was normal, and an x-ray was 
normal.  The examiner stated that there was no pathology to 
render a diagnosis with regard to the right knee.

In March 2005, the Veteran sought treatment complaining of 
right knee pain.  He reported pain since November 2004 and 
denied a history of trauma.  He reported occasional pain 
increased when driving.  His driving had decreased since 
December 2004, but he was still experiencing pain and giving 
way.  The assessment was right knee strain.  A May 2005 
physical therapy treatment record reflects complaints of 
right lateral knee pain on and off since December 2004.  A 
history of long drives for work and no recent injury is 
reflected.  A September 2005 treatment record reflects 
complaints of right knee pain for the prior 11 months.  He 
denied any trauma to the area, and could not recall any 
particular inciting event.  He stated that he woke up one day 
and it was bothering him.  The assessment was right knee 
pain, and right lower leg pain.  A September 2005 bone scan 
reflects a possible reflex sympathetic dystrophy or disuse 
situation.

As detailed, while service treatment records do reflect 
complaints of right knee pain in November 1986, no chronic 
disability was diagnosed and his separation examination was 
normal.  Likewise, a July 2002 VA examination was normal.  
Thereafter, post-service medical records reflect that two 
years after separation from service, the Veteran reported the 
onset of right knee pain and a diagnosis of right knee 
strain.  The medical evidence of record, however, does not 
reflect that any such pain or disability is etiologically 
related to his complaints of pain 18 years prior.  By the 
Veteran's own admission, the onset of pain occurred 18 years 
after the in-service complaints of pain, and approximately 
two and half years after his right knee was clinically 
evaluated as normal by a trained military medical 
professional in May 2002 and a medical doctor in July 2002.  
The medical evidence does not suggest that such current 
disability is etiologically related to service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's lay statements and 
statements from his family members and friends that his right 
knee disability manifested in service; however, such 
contentions are not supported by the record.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board finds that 
it is unnecessary to schedule the Veteran for a VA 
examination with regard to the etiology of such current 
disability, as there is no suggestion that any such 
disability is related to service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In summary, as there is no evidence of record suggesting that 
the Veteran's right knee disability is related to his active 
service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for right knee disability.

Left knee

Service treatment records are devoid of any complaints or 
treatment pertaining to the left knee, and the May 2002 
separation examination reflects that the lower extremities 
were clinically evaluated as normal.  He voiced no complaints 
pertaining to the left knee.  Moreover, in December 2002, the 
Veteran filed a claim for compensation and did not claim 
service connection for left knee disability.  Likewise, he 
did not voice any complaints pertaining to the left knee at 
the July 2002 VA examination.

Post-service medical records do not reflect any complaints or 
diagnoses related to the left knee.  In the absence of proof 
of a current disability, there can be no valid claim.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of 
any competent evidence of a left knee disability, the Board 
must conclude the Veteran does not currently suffer from such 
a disability.  Likewise, the Board finds a VA examination is 
not necessary to make a final adjudication with regard to his 
claim for left knee disability in the absence of current 
medical evidence of a chronic disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  For such reasons, service 
connection is not warranted.

In summary, as left knee disability was not shown in service, 
and there is no evidence of record reflecting a current left 
knee disability, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service 
connection for left knee disability.

Sleep apnea

Service treatment records are devoid of any complaints or 
treatment for sleep apnea or any symptomatology related 
thereto.  Likewise, his May 2002 separation examination does 
not reflect any complaints related to sleep apnea.  Moreover, 
in December 2002, the Veteran filed a claim for compensation 
and did not claim service connection for sleep apnea.  This 
suggests that he did not have sleep apnea, or that he did not 
believe any sleep apnea was due to service.  Likewise, he did 
not voice any complaints pertaining to sleep apnea 
symptomatology at the July 2002 VA examination.

In September 2005, the Veteran filed a claim of service 
connection for sleep apnea.  Medical records dated in April 
2005 from the Southeast Lung and Critical Care Specialists do 
reflect that the Veteran was assessed for sleep apnea, and 
the assessment was presumptive obstructive sleep apnea 
syndrome.  While there is objective medical evidence of a 
current disability, the evidence does not suggest that such 
disability is etiologically related to service.  Such 
disability was diagnosed two and a half years after 
separation from service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board has considered the Veteran's lay statements and 
statements from his family members and friends that his sleep 
apnea manifested in service; however, such contentions are 
not supported by the record.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In light of service treatment records 
being devoid of any complaints or treatment for sleep apnea, 
the Board finds that it is unnecessary to schedule the 
Veteran for a VA examination with regard to the etiology of 
such current disability.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In summary, as there is no evidence of record suggesting that 
the Veteran's sleep apnea is related to his active service, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for sleep 
apnea.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for status-post right shoulder acromioplasty with scarring is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for status-post left shoulder subacromion decompression is 
denied.

Entitlement to a compensable disability rating for status-
post debridement and osteophyte excision of the right elbow 
is denied.

As new and material evidence has not been received to reopen 
the claim of service connection for low back disability, the 
appeal is denied.

As new and material evidence has not been received to reopen 
the claim of service connection for residuals of left leg 
contusion, the appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for right knee disability 
is reopened.  

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection sleep apnea is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


